Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 2, 2005                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

  128276(30)                                                                                           Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  LISA D. WYATT, Successor Personal                                                                    Robert P. Young, Jr.
  Representative of the Estate of William                                                              Stephen J. Markman,
                                                                                                                      Justices
  Nolan Wyatt, Deceased,

               Plaintiff-Appellee, 

  v       	                                                         SC: 128276     

                                                                    COA: 258235      

                                                                    Wayne CC: 04-402043-NH

  OAKWOOD HOSPITAL AND 

  MEDICAL CENTERS, a/k/a

  OAKWOOD HEALTHCARE, INC,

  and THOMAS AUSTIN CHAPEL, 

  M.D., 

           Defendants,
  and
  PARVEZ KHAN, M.D., 

             Defendant-Appellant. 

  _________________________________________/ 


         On order of the Court, the motion for reconsideration of this Court’s order of June
  17, 2005 is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.

        CAVANAGH and KELLY, JJ., would grant reconsideration and, on reconsideration,
  would grant leave to appeal.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 2, 2005                    _________________________________________
         p1026                                                                 Clerk